DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.

Priority
The Applicants’ claim for priority based upon Chinese Application 201911117935.7 filed on November 15, 2019 is duly noted by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0010 of the specification is a sentence fragment.  The words “…from the…” should likely appear prior to the abbreviation “UHF”.  Appropriate corrections are required.

Allowable Subject Matter
Claims 3, 4, 7, 8, 11, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Hungate et al. [U.S. Patent Publication 2018/005103], discloses an RFID reader communicating with an RFID tag (paragraph 0050 and figure 1), RFID signals reflected back from a reflector attached to an underground tag with the aid of a reflector to an 
G(f,d i)=G 1(f,d d)+G 21(f,d gr)+G 22(f,d gs)+G 31(f,d cd)+G 32(f,d cr)+G 33(f,d cs)
where G1(f, dd) is the transfer function of the direct path, and dd is a propagation distance of the direct path; G21(f, dgr) is the transfer function of the ground reflection path, and dgr is a propagation distance of the ground reflection path; G22(f, dgs) is the transfer function of the ground scattering path, and dgs is a transmission distance of the ground scattering path; G31(f, dcd) is the transfer function of the hood diffraction path, dcd is a transmission distance of the hood diffraction path, G32(f, dcr) is the transfer function of the hood reflection path, dcr is a transmission distance of the hood reflection path, G33(f, dcs) is the transfer function of the hood scattering path, and dcs is a transmission distance of the hood scattering path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hungate et al. [U.S. Patent Publication 2018/0005103] in view of Kail et al. [U.S. Patent Publication 2012/0126954], and in further view of Shanks et al. [U.S. Patent Publication 2008/0129453] in view of and McAllister [U.S. Patent Publication 2014/0152507]

With regard to claim 1, Hungate et al. meets the limitations of:
a method for vehicle-loading warehousing asset management based on an ultra-high frequency (UHF) radio frequency identification (RFID) path loss model, comprising emitting an electromagnetic wave by a tag reader [an RFID reader communicating with an RFID tag (paragraph 0050 and figure 1)]
wherein the electromagnetic wave is diffracted, reflected, and scattered and the electromagnetic wave is emitted and scattered through a ground [RFID signals reflected back from a reflector attached to an underground tag with the aid of a reflector (paragraph 0068)]
receiving an electromagnetic wave of a direct path and electromagnetic waves of a ground reflection path, a ground scattering path, a hood diffraction path, a hood reflection path, and a hood scattering path emitted by the tag reader by a UHF RFID tag attached to a front surface location region of assets [RFID signals reflected back from a reflector attached to an underground tag with the aid of a reflector to an RFID reader antenna (paragraph 0068)]
reading tag information of the UHF RFID tag by the tag reader [tags being read by an RFID reader (paragraph 0025)]
constructing a transfer function of a tag receiving signal according to the tag information, and constructing a path loss function during a UHF RFID tag sensing electromagnetic wave process according to the transfer function [a power loss function plotted to show the loss of power when an interrogation signal penetrates the ground when an RFID tag is at a certain depth (figure 19 and paragraph 0087)]
the path loss function comprises each path loss and obstacle loss in a path when the tag reader and the UHF RFID tag are located at different levels [a power loss function plotted to show the loss of power when an interrogation signal penetrates the ground when an RFID tag is at a certain depth (figure 19 and paragraph 0087)]
calculating the path loss according to the constructed path loss function, and obtaining a location of the UHF RFID tag [a power loss function plotted to show the loss of power when an interrogation signal penetrates the ground when an RFID tag is at a certain depth (figure 19 and paragraph 0087)]
However, Hungate et al. fails to disclose of signals passing through a warehousing vehicle hood, loading by a warehousing vehicle, and a hood scattering path emitted by the tag reader by a UHF 
loading by a warehousing vehicle [a warehouse vehicle having RFID reading antennas where the vehicle is used for moving objects (paragraph 0033 and figure 1, item 10)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Hungate et al. and Kail et al. to create an RFID reading system where the reader is able to account for the loss of signals caused by said signals penetrating objects to read the tags in order to determine the location of the RFID tagged items.  However, the combination of Hungate et al. and Kail et al. fails to disclose of a hood scattering path emitted by the tag reader by a UHF RFID tag attached to a front surface location region of assets and signals passing through a warehousing vehicle hood.  In the field of RFID communications, Shanks et al. teaches:
disclose of a hood scattering path emitted by the tag reader by a UHF RFID tag attached to a front surface location region of assets [RFID tags attached to the surfaces of stacked objects where the tags respond when interrogated by an RFID reader (figure 2A and paragraphs 0109 and 0110)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Hungate et al., Kail et al., and Shanks et al. to create an RFID reading system where the reader is able to account for the loss of signals caused by said signals penetrating objects to read RFID tags in order to determine the location of RFID tagged items when they are stacked upon one another.  However, the combination of Hungate et al., Kail et al., and Shanks et al. fails to disclose of signals passing through a warehousing vehicle hood.  In the field of RFID communications, McAllister teaches:
signals passing through a warehousing vehicle hood [the bypassing of signals through materials such as shelving and radio absorbent clothing (paragraph 0195)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Hungate et al., Kail et al., Shanks et al., and McAllister to create an RFID reading system where the reader is able to account for the loss of signals caused by said signals penetrating objects to read RFID tags in order to determine the location of RFID tagged items when they are stacked upon one another wherein the motivation to combine is locate RFID tags (Hungate et al., paragraph 0002)

	With regard to claim 2, Hungate et al. meets the limitation of:
the UHF RFID tag is an active UHF radio frequency (RF) tag [the use of UHF RFID tags where it can be active (paragraphs 0055 and 0102)]

With regard to claim 5, Hungate et al. meets the limitation of:
a UHF RFID tag [the use of UHF RFID tags where it can be active (paragraphs 0055 and 0102)]
However, Hungate et al. fails to disclose of the UHF RFID tag in the front surface location region is distributed in a matrix.  In the field of RFID communications, Shanks et al. teaches:
the front surface location region is distributed in a matrix [RFID tags attached to the surfaces of stacked objects where the tags respond when interrogated by an RFID reader (figure 2A and paragraphs 0109 and 0110)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Hungate et al., Kail et al., Shanks et al., and McAllister to create an 

	With regard to claim 6, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

	With regard to claim 9, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

	With regard to claim 10, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

	With regard to claim 13, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

	With regard to claim 14, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Publication 2020/0158910 to Tietsworth et al. discloses electromagnetic marker devices for buried or hidden use.
U.S. Patent Publication 2009/0309706 to Mukherjee et al. discloses an RFID system with improved accuracy and detection efficiency in the presence of clutter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689